Citation Nr: 1534193	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for service-connected gunshot wound, right knee with paralysis of common peroneal nerve and anterior tibial nerve (a right knee disability).

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected tuberculosis.

3.  Entitlement to service connection for a right leg condition as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a right hip condition as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for left hip condition as secondary to the service-connected right knee disability.

6.  Entitlement to service connection for a left knee condition as secondary to the service-connected right knee disability.

7.  Entitlement to service connection for a left ankle condition as secondary to the service-connected right knee disability.

8.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU) for the appeal period from October 7, 2004 to May 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

While the Veteran began filing claims for increased ratings and service connection in June 2004, he did not submit a claim for TDIU until October 7, 2004.  In the January 2006 rating decision, the TDIU was denied.  Additional relevant evidence was received within one year of the January 2006 rating decision denial of TDIU that rendered the decision non-final and warranting a readjudication that included the additional evidence.  38 C.F.R. § 3.156(b) (2015).  Entitlement to a TDIU was readjudicated in a May 2007 rating decision.  Additional relevant evidence was received within one year of the May 2007 rating decision denial of TDIU that rendered the decision non-final and warranting a readjudication that included the additional evidence.  38 C.F.R. § 3.156(b).  Entitlement to a TDIU was again readjudicated in a February 2009 rating decision.  In August 2009, the Veteran entered a timely notice of disagreement with February 2009 rating decision denial of TDIU.  In February 2010, the RO issued a statement of the case on the issue of TDIU. In a February 2010 Substantive Appeal, received within 60 days of the February 2010 statement of the case, the Veteran perfected an appeal for a TDIU.  

Subsequently, in a March 2013 rating decision, the RO granted a TDIU, effective from May 30, 2006, rather than from the TDIU claim date of October 7, 2004.  Accordingly, the March 2013 rating decision was only a partial grant of the benefit sought on appeal because the TDIU claim period began October 7, 2004.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the matter of entitlement to a TDIU for the period from October 7, 2004 to May 30, 2006 remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a January 2008 Substantive Appeal, via VA Form 9.  In the Substantive Appeal, the Veteran indicated his request to have a Board hearing at a local VA office (Travel Board hearing).  In an associated correspondence from the Veteran in January 2008, the Veteran clarified that he wanted a Board hearing by 

videoconference (Board Videoconference hearing).  The Veteran submitted a correspondence in July 2008, which again requested a Board Videoconference hearing.  To date, a Board Videoconference hearing has not been scheduled.  As such, the Board finds that a Board Videoconference hearing must be scheduled to address the appeal, and the Veteran notified of the time and place of the hearing.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2014).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, DC, to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




